

116 S1542 IS: To amend title 37, United States Code, to standardize payment of hazardous duty incentive pay for members performing parachute jumping as an essential part of military duty, and for other purposes.
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1542IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to standardize payment of hazardous duty incentive pay for
			 members performing parachute jumping
			 as an essential part of military duty, and for other purposes.1.Standardization of payment of hazardous duty incentive pay for members performing parachute jumping
			 as an essential part of military duty(a)Payment to reserve component members as if duty were performed on active duty by members entitled
 to basic paySection 301 of title 37, United States Code, is amended—(1)in subsection (f)(1), by inserting or to a member covered by subsection (g) before the period in the last sentence; and(2)by adding at the end the following new subsection:(g)A member of a reserve component of a uniformed service, or the National Guard, entitled to compensation under section 206 of this title who performs, under orders, duty described in subsection (a)(3) in a month is entitled to an increase in compensation for that month equal to the amount provided for in the second sentence of subsection (c)(1) as if such duty had been performed by the member while entitled to basic pay..(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2019, and shall apply with respect to duty performed in any month beginning on or after that date.